Case 3:19-cv-01649-JCH Document 3-1 Filed 10/21/19 Page 1 of 3

UNITED STATES DISTRICT COURT

 

 

DISTRICT OF CONNECTICUT

JANE DOE

Plaintiff,
vs. : CIVIL NO. 3:19-CV-1649
UNITED STATES OF AMERICA,
US DEPARTMENT OF HOMELAND
SECURITY,
KEVIN McALEENAN,

in his official capacity as

Acting Secretary of US Department

of Homeland Security,

US IMMIGRATION AND

CUSTOMS ENFORCEMENT,

MATTHEW T. ALBENCE, Acting Director of US

Immigration and Customs Enforcement,

WILFREDO RODRIGUEZ, in his official

capacity as an agent of US Immigration and :

Customs and in his individual capacity, : OCTOBER 20, 2019

Defendants.

 

DE TION E MER, ESO.

IN SUPPORT OF PLAINTIFFE’S MOTION TO PROCEED UNDER PSEUDONYM

GEORGE W. KRAMER, ESQ. hereby declares subject to the penalties of perjury

pursuant to 28 U.S.C. Section 1746:

l.

I am admitted to practice in the State of Connecticut and also to the Federal

District Court in Connecticut.

2.

Pseudonym.

I submit this declaration in support of Plaintiff's Motion to Proceed Under
Case 3:19-cv-01649-JCH Document 3-1 Filed 10/21/19 Page 2 of 3

3. Plaintiff brings this civil action for violation of her rights protected by the Fourth
and Fifth Amendments to the United States Constitution, the Federal Tort Claims Act, 28
U.S.C. § 2671 et seq. and laws of the State of Connecticut for the repeated sexual assaults
and threats made by Defendant Wilfredo Rodriguez, an agent for the United States
Immigration and Customs Enforcement.

4. The allegations in this case concern extremely private and highly sensitive
information about Plaintiff’s personal life, including her experiences as a rape victim and the
abortions she had to endure as a result of the pregnancies by her ICE handler. Forcing
Plaintiff to identify herself to the public would allow unwarranted scrutiny into her personal
life.

5. Plaintiff’s traumatic experiences with Defendant Rodriguez led her to attempt
suicide on multiple occasions and her current mental state is highly fragile.

6. Plaintiff fears that exposure of her identity poses a risk of retaliatory physical or
mental harm to Plaintiff and her family by members of the local Honduran community in
light of her role as a government informant for ICE.

7. Defendants are not prejudiced by allowing Plaintiff to press her claims
anonymously.

8. Plaintiffs identity has thus far been kept confidential from the public at large.

9. The public’s interest in the litigation will not be furthered by requiring Plaintiff to
disclose her identity.

10. There are no alternative mechanisms for protecting the confidentiality of Plaintiff.
Case 3:19-cv-01649-JCH Document 3-1 Filed 10/21/19 Page 3 of 3

WHEREFORE, the Court should grant Plaintiff’s motion in its entirety and should order
such further and other relief as the Court deems just and proper.

I declare under the penalty of perjury that the foregoing is true and correct, pursuant to
Title 28, United States Code, Section 1746.

Dated October 20, 2019

yA

GEORGE W. KRAMER, ESQ.
Federal Bar No.: ct 07982

30 Clemens Court

Rocky Hill, CT 06067
Telephone (860) 212-4871
Facsimile: (860) 529-5104
E-mail: gkramerlaw@gmail.com

 
